Citation Nr: 1026153	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating greater than 50 percent for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 Regional Office (RO) in North 
Little Rock, Arkansas rating decision, which continued the 
Veteran's 50 percent evaluation for a depressive disorder.

The record reflects that after the statement of the case (SOC) 
the Veteran submitted additional relevant evidence to the Board.  
No subsequent supplemental statement of the case (SSOC) was 
issued, but this is not necessary because in the Veteran's 
representative's Appellate Brief Presentation the representative 
specifically waived initial review of the evidence by the agency 
of original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).

Finally, the Board notes that evidence of record suggests that 
the Veteran is unemployed and statements of record from the 
Veteran indicate that she does not believe that she is 
employable, thus raising a claim for a total disability 
evaluation based on individual unemployability (TDIU).  However, 
the Board notes the TDIU claim was separately adjudicated in the 
same September 2007 rating decision wherein the RO denied a 
rating in excess of 50 percent for her depressive disorder, and 
the claims file does not indicate the Veteran has since expressed 
a desire to appeal this claim as required pursuant to 38 C.F.R. § 
20.1103.  Therefore, the issue is not on appeal.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that 
claims for increased evaluations and TDIU claims may be 
separately adjudicated).  


FINDINGS OF FACT

1.  The Veteran's depressive disorder primarily results in 
depression, lack of energy, feelings of loneliness, sleep 
problems, appetite problems, nervousness, weight gain, worries, 
low self-esteem, irritability, panic attacks, and an inability to 
relax, all resulting in moderate social and occupational 
impairment.

2.  The Veteran's psychiatric disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent 
for a depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2009).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2009).  Thus, any error 
related to this element is harmless.

VCAA letters dated in May 2007, August 2007, and June 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately her responsibility to give VA any evidence pertaining 
to the claim.  These letters informed her that additional 
information or evidence was needed to support her claim for an 
increased rating, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private treatment records identified by the Veteran have been 
associated with the claims file, to the extent possible.  The 
Veteran has not otherwise indicated any evidence absent from the 
record that she believes would help her claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in May 
2007.  The VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination discussed the 
clinical findings and the Veteran's reported history as necessary 
to rate the disability under the applicable rating criteria.  The 
examination also discussed the impact of the disability on the 
Veteran's daily living.  Based on the examination and the fact 
there is no rule as to how current an examination must be, the 
Board concludes the examination in this case is adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

The Board does recognize that, during the course of outpatient 
treatment following her VA examination, the Veteran occasionally 
described certain severe symptoms, such as suicidal ideation or 
deeper bouts of depression, which were not reported during her VA 
examination.  However, such symptoms had been reported on 
occasion prior to the VA examination as well, and the greater 
weight of medical evidence strongly suggests that such 
symptomatology is primarily the result of sporadic fluctuation in 
the nature and severity of her symptoms, as opposed to a 
sustained worsening following the VA examination.  As will be 
demonstrated in the discussion below, the Board finds that the 
report of the VA examination provides an accurate picture of the 
nature and severity of her disability for the bulk of the period 
under consideration in this appeal, and that the preponderance of 
the evidence is against finding that there has been a worsening 
of that disability since the VA examination so as to warrant 
further development.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, a September 2007 rating decision continued the 
Veteran's 50 percent rating for a depressive disorder.  The 
Veteran claims the rating does not accurately depict the severity 
of her current condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the DC.  Instead, 
VA must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is 
often used by treating examiners to reflect the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996).  A GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the level 
of the Veteran's disability in her favor.  However, for reasons 
explained below, the Board concludes that the greater weight of 
probative evidence, including both the objective medical evidence 
and the Veteran's own reports regarding her symptomatology, do 
not support a rating higher than 50 percent for PTSD.  See 38 
C.F.R. § 4.7.

In this regard, VA treatment records indicate ongoing treatment 
during the appellate time period.  In February 2007, the Veteran 
reported that she feared that one day she might kill herself, but 
in April 2007 the Veteran reported feeling much less depressed 
and improving symptoms since February 2007.  Later that month the 
Veteran reported increased panic attacks, but after the interview 
and examination the treating psychiatrist assigned a GAF score of 
55.  

In addition to her outpatient treatment with the VA, the Veteran 
was afforded a VA examination in May 2007.  The Veteran reported 
current problems with depression, lack of energy, feelings of 
loneliness, sleep problems, appetite problems, nervousness, 
weight gain, worries, low self-esteem, irritability, panic, and 
an inability to relax.  The Veteran reported working in a factory 
from 1985 to 2003, with intermittent periods off work to care for 
her son who has a seizure disorder.  The Veteran enjoyed working 
in a factory because she did not have to deal with as many 
people.  She quit factory work in 2003 to care for a sick friend.  
The Veteran planned on ending her work caring for her friend in 
June 2007 to spend more time with her family because the distance 
her friend lived from her family prevented her from living with 
them.  The Veteran reported seeing a psychiatrist every six to 
twelve months, a counselor every two weeks, and that she had just 
completed a class on cognitive behavior therapy.  The Veteran's 
hobbies included crocheting, reading, and volunteer work.  The 
Veteran attended church with friends, but otherwise did not have 
much social interaction.  On examination, the Veteran had 
appropriate grooming and hygiene, clear speech, and a fair 
ability to express herself.  The Veteran had a sad affect and an 
overall depressed mood.  Orientation was appropriate and thinking 
was spontaneous, logical, well organized, and productive.  The 
Veteran had a fair relationship with others, but her 
relationships were of limited number.  The Veteran had impaired 
self-esteem, but adequate concentration and the ability to think 
abstractly.  The Veteran had diminished judgment due to her 
depression that led to withdrawal.  She was open and cooperative 
during the interview, with good eye contact.  The examiner noted 
that overall the intensity of the Veteran's depression was 
moderate, with impaired social relationships, occupational 
functioning, judgment, mood, and range of activities, but her 
ability to complete daily living tasks was good.  The examiner 
diagnosed major depressive disorder that was recurrent and 
moderate and assigned a GAF score of 52, due to few friends and 
limited social involvement.    

In August 2007, the Veteran reported that when she experienced 
bouts of depression that they would last for several days, but 
stated that currently the depression was manageable.  The Veteran 
denied suicidal ideation and was assigned a GAF score of 60.  In 
November 2007, the Veteran reported depression, but had normal 
affect, speech, motor behavior, and thought processes.  She had 
fair insight, good judgment, and denied suicidal or homicidal 
ideation, but complained of overwhelming stress due to her son 
returning to California and her work as a caregiver.  The 
treatment provider noted that in 2006 and 2007 the Veteran had 
required intensive group and individual therapy to allow her to 
function at a very basic level.  The examiner assigned a GAF 
score of 49.  In January 2008, the Veteran was assigned a GAF 
score of 50, at which time she noted that she rarely needed her 
medication for panic attacks, but that the medication for her 
depression was not working.  In October 2008, the Veteran denied 
suicidal ideation, but reported panic attacks and anxiety.  The 
Veteran was assigned a GAF score of 58.  In November 2008, the 
Veteran reported periods of depression and intense rage, but that 
she had a supportive husband who understood her problem.  

In March 2009, the Veteran noted increased depression and 
problems with her thought processes, but denied suicidal ideation 
and was assigned a GAF score of 58.  In April 2009, the Veteran 
reported increased memory problems over the previous four to five 
months, while noting that memory problems had been an ongoing 
problem for years.  She was also experiencing problems with 
comprehension where on occasion she would have to ask people to 
repeat statements they had made, as well as problems with mixing 
up Bs and Ps and difficulty with directions.  The Veteran 
reported having thoughts about harming herself in May 2009 after 
her son made significant unauthorized charges on her credit card.  
Later that month the Veteran denied having any additional 
suicidal thoughts and was assigned a GAF score of 59.  In June, 
August, and September 2009 the Veteran denied any additional 
suicidal thoughts.  In September 2009, the Veteran reported that 
she was not working, but was at home taking care of her son who 
had a seizure disorder.

The Veteran also submitted statements from her husband and her 
best friend, who described the Veteran's depression, 
irritability, and desire to be alone at times.  Both letters 
noted that the Veteran had not specifically noted suicidal 
ideation, but had expressed a feeling that it might be better to 
be dead.

The Board concludes that the symptoms and manifestations of her 
depressive disorder as shown during the VA examination and during 
the course of outpatient treatment do not demonstrate a degree of 
disability that warrants assignment of a rating greater than 50 
percent.  See 38 C.F.R. § 4.7 (2009).  Furthermore, the symptoms 
and manifestations shown throughout the Veteran's treatment are 
consistent throughout most of the period under consideration in 
this appeal.  For this reason, staged ratings are not applicable.  
See Hart, supra.  

The assigned GAF scores during this period range between 49 and 
60.  The Board acknowledges that the GAF scores of 49 and 50 fall 
into the higher end of the "serious" symptoms range.  The vast 
majority of GAF scores assigned by multiple different treatment 
providers, however, range from 55 to 60, which fall into the 
"moderate" symptoms range.  The Veteran's reported and observed 
symptomatology overall mirror the assigned GAF scores evidencing 
a consistent level of impairment in the moderate to moderately 
severe range.  That is, the Veteran's manifestations included 
anxiety, depression, intermittent panic attacks, sleep 
impairment, irritability, anger outbursts, concentration 
problems, and memory problems.  Significantly, however, the 
Veteran does not exhibit panic attacks or depression of such 
severity or of such a near continuous nature so as to prevent her 
from functioning independently.  Nor does the Veteran engage in 
obsessional rituals that interfere with routine activities.  The 
Veteran has generally normal speech patterns, other than 
stuttering from childhood.  The Veteran reports episodes of 
unprovoked irritability, but without evidence of violence.  
Indeed, the record reflects that the Veteran typically withdraws 
and shuts in her symptoms, rather than striking out.  The 
Veteran's has maintained appropriate grooming and has been able 
to maintain employment, work as a volunteer, and maintain social 
relationships with family and friends from church.     
 
Most significantly, a rating greater than 50 percent is not 
appropriate for any period of time under review because the 
Veteran does not have severe or total social and occupational 
impairment.  With respect to the Veteran's occupational 
impairment, the Board observes the Veteran quit her job working 
in a factory in 2003 to work as a caregiver for a sick friend.  
The Veteran has stated that she enjoyed factory work because she 
did not have to deal with many people.  The Veteran worked as a 
caregiver for her sick friend for multiple years, except for some 
periods of time when she returned home to care for her son.  The 
record suggests that the primary reason that the Veteran left 
working as a caregiver for her friend was that it was too 
difficult living away from her family.  Thus, the Veteran's 
depressive disorder did not result in marked occupational 
impairment and, absent the many miles separating the Veteran's 
sick friend and her home, there is no evidence that the Veteran 
would not be currently continue serving as a caregiver to her 
sick friend.  Certainly, in light of the clinical findings and 
GAF scores discussed above, the Board acknowledges that her 
disorder likely does result in at least moderate occupational 
impairment.  However, the 50 percent rating already assigned is a 
recognition of significant industrial impairment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social impairment, the Board observes that 
she often prefers not to socially interact in general and may 
withdraw.  Moreover, the Veteran, her husband, and best friend 
have stated that she can be unexpectedly irritated when 
interacting with others.  That said, the Veteran appears to 
regularly attend church with friends.  In addition, the Veteran 
was married during the appellate time period and has a biological 
son and daughter and a stepson.  There has been significant 
strain on her marriage, but much of this appears to be in large 
part related to stress involving  the Veteran's son and stepson, 
and the Veteran has otherwise described her husband as very 
supportive and understanding of her psychiatric problems.  The 
May 2007 VA examiner noted a fair relationship with her social 
contacts in general.  

The Board also considered the notation in the May 2007 VA 
examination report that the Veteran had impaired social 
relationships, occupational functioning, judgment, mood, and 
range of activities.  However, the examiner described these 
impairments as moderate, which is consistent with the disability 
picture described above.  Although she does have deficiencies in 
these areas, the greater weight of evidence demonstrates that she 
does not meet the requirements for an evaluation greater than the 
current 50 percent schedular rating.  More specifically, while 
the Board acknowledges that the Veteran has at times manifested 
some of the criteria for a higher rating, see Mauerhan, supra, 
the Board concludes her overall level of disability does not 
exceed her current 50 percent rating.  For example, the Board 
acknowledges that the Veteran's claim for an increased rating 
included a reference to a history of suicidal ideation.  Also, a 
May 2009 treatment record included a report of recent suicidal 
thoughts, and other treatment records indicating suicidal 
thoughts several decades previously.  Such manifestation is among 
the criteria for a 70 percent rating.  Significantly, however, in 
multiple treatment records during the appellate time period, both 
before and after May 2009, the Veteran specifically denied 
suicidal ideation.  In addition, the Veteran reported increased 
memory problems beginning in April 2009 that an August 2009 
treatment provider found to be consistent with visual spatial 
processing difficulties.  However, the overall manifestations and 
level of impairment repeatedly noted in the record are otherwise 
commensurate with the degree of social and industrial impairment 
required for the assignment of the current 50 percent disability 
evaluation.  The Veteran's speech is not illogical, obscure or 
irrelevant.  She is not in a near-continuous state of panic or 
disorientation.  She does not experience hallucinations.  
Although she exhibits some impairment in concentration, her 
thought process and communication is overall logical and 
coherent.  She does not exhibit inappropriate behavior.  Her 
personal hygiene is appropriate.  There is no objective evidence 
of disorientation.  She does have some social impairment, but he 
has an overall good relationship with her husband and daughter 
and a fair relationship with her son.   
 
In summary, the Board has considered the Veteran's claim and the 
medical evidence, but concludes the preponderance of the evidence 
is against granting a higher rating for a depressive disorder, 
and thus, the benefit-of-the-doubt rule does not apply.  38 
U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
psychiatric disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's psychiatric 
disorder with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show the Veteran has been hospitalized for her 
depressive disorder.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The Board acknowledges the Veteran has reported that 
her psychiatric problems inhibit or prevent her from obtaining 
employment.  However, as discussed above, the evidence of record 
indicates that the Veteran worked for approximately 15 years 
doing factory work after service and left factory work 
voluntarily to take a job caring for a sick friend.  Indeed, the 
Veteran stated that she enjoyed factory work because it did not 
require interaction with many people.  The Veteran worked as a 
caregiver for her sick friend for many years and the left 
primarily because the job kept her separated from her family.  In 
addition, during the appellate time period the Veteran did 
volunteer work as well.  Thus, the greater weight of evidence 
indicates that in no instance did the Veteran's psychiatric 
problems markedly interfere with her ability to work beyond that 
degree contemplated by the 50 percent rating currently assigned.  
In each job that she left the reason was either another job or a 
desire to be with her family and not due to any impairment in her 
ability to perform the job.  In addition, the Veteran has not 
reported any symptomatology beyond that contemplated by the 
rating criteria.  As noted, a 50 percent rating contemplates some 
measure of industrial impairment.  Moreover, the record shows the 
Veteran has multiple psychiatric signs and symptoms attributable 
to her service-connected depressive disorder.  These symptoms are 
specifically considered in the rating criteria.  Because the 
rating criteria contemplate the Veteran's disability, further 
consideration of an extraschedular rating is not required.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.




ORDER

Entitlement to an increased rating greater than 50 percent for a 
depressive disorder is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


